DETAILED ACTION
In the Non-Final Rejection mailed 9/15/2020, claims 1-27 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/12/2021 has been entered: claims 1-27 are active.
Response to Arguments
Applicant’s arguments, filed 2/12/2021, with respect to the rejections of claims 1-27 have been fully considered and are persuasive. The rejections of claims 1-27 have been withdrawn. 
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose a ballistic panel that comprises: (a) a pair of opposing outer walls sealed together to define a gas and water impermeable interior and (b) a plurality of layers of ballistic material disposed entirely within the interior, wherein the gas and water impermeable interior is filled with an inert gas in direct contact with the ballistic material by removing ambient air from the interior and inserting the inert gas into the gas and water impermeable interior. 
While there are several examples of gas impermeable ballistic panels that contain ballistic materials therein, such as Graphenius (US 20080148929) and Field (US 20050193459), none of these references include removing ambient air and inserting inert gas such that the inert gas is in direct contact with the ballistic material entirely within the interior of the ballistic panel. 
Other references teach the use of a layer of an inert gas in a ballistic panel, such as in Smith (US 20150233678), Carberry (US 8176828), St. Claire (US 20120186432), Hartley (US 20110308381), or Pinckney (US 20100275767), but each of these references fails to disclose that the inert gas replaces 
Additionally, Harrell (US 20120246788) discloses using a valve to inflate the interior with an inert gas. However, like the Smith, Carberry, St. Claire, Hartley, and Pinckney references, Harrell teaches that air or inert gas may be interchangeably selected as the user sees fit. Said another way, none of these references identify any distinct advantage of using inert gas over ambient air. 
Importantly, applicant’s specification identifies that replacing the ambient air within the interior with inert gas eliminates the moisture and humidity contained within the ambient air, thereby reducing degradation and increasing the efficacy and lifespan of the ballistic material contained within the gas impermeable interior. As such, applicant discloses a distinct advantage of replacing the ambient air with inert gas in such an arrangement that is not anticipated or made obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641